—Appeal by the defendant from an amended judgment of the County Court, Westchester County (Murphy, J.), rendered January 12,1995, revoking a sentence of probation previously imposed by the same court (Pirro, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the fourth degree.
Ordered that the amended judgment is affirmed.
The defendant’s contention that the County Court erred in sentencing him without an updated presentence report was waived. In any event, the court did not improvidently exercise its discretion (see, People v Kuey, 83 NY2d 278) since the time period between the issuance of the violation of probation report and resentencing was brief (see, People v Roberts, 214 AD2d 592; People v Schalk, 198 AD2d 915; People v Wilkinson, 197 AD2d 872; People v Sanchez, 143 AD2d 377; People v Jackson, 106 AD2d 93, 98).
We find that the defendant was afforded meaningful representation of counsel (see, People v Rivera, 71 NY2d 705, 708; People v Baldi, 54 NY2d 137, 146-147).
The defendant’s sentence is neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.